
	
		III
		109th CONGRESS
		2d Session
		S. RES. 583
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2006
			Mr. Stevens (for
			 himself, Ms. Murkowski,
			 Mr. Akaka, Mr.
			 DeWine, Mr. Feingold,
			 Mr. Domenici, and
			 Mr. Chambliss) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2006 as
		  National Youth Court Month.
	
	
		Whereas a strong country begins with strong communities in
			 which all citizens play an active role and invest in the success and future of
			 the youth of the United States;
		Whereas the fifth National Youth Court Month celebrates
			 the outstanding achievement of youth courts throughout the country;
		Whereas in 2005, more than 110,000 youths volunteered to
			 hear more than 115,000 juvenile cases, and more than 20,000 adults volunteered
			 to facilitate peer justice in youth court programs;
		Whereas 1,158 youth court programs in 49 States and the
			 District of Columbia provide restorative justice for juvenile offenders,
			 resulting in effective crime prevention, early intervention and education for
			 all youth participants, and enhanced public safety throughout the United
			 States;
		Whereas, by holding juvenile offenders accountable,
			 reconciling victims, communities, juvenile offenders, and their families, and
			 reducing caseloads for the juvenile justice system, youth courts address
			 offenses that might otherwise go unaddressed until the offending behavior
			 escalates and redirects the efforts of juvenile offenders toward becoming
			 contributing members of their communities;
		Whereas Federal, State, and local governments,
			 corporations, foundations, service organizations, educational institutions,
			 juvenile justice agencies, and individual adults support youth courts because
			 youth court programs actively promote and contribute to building successful,
			 productive lives and futures for the youth of the United States;
		Whereas a fundamental correlation exists between youth
			 service and lifelong adult commitment to and involvement in one’s
			 community;
		Whereas volunteer service and related service learning
			 opportunities enable young people to build character and develop and enhance
			 life-skills, such as responsibility, decision-making, time management,
			 teamwork, public speaking, and leadership, which prospective employers will
			 value; and
		Whereas participating in youth court programs encourages
			 youth court members to become valuable members of their communities: Now,
			 therefore, be it
		
	
		That the Senate designates September
			 2006 as National Youth Court Month.
		
